              Case 6:20-cv-06612-EAW Document 6 Filed 09/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 OmniProphis Corp. d/b/a Screened Images, Inc.,
                                                               RULE 7.1 DISCLOSURE
                                    Plaintiff,                    STATEMENT

                        v.                                      Case No.: 6:20-cv-06612

 Vanteon Corp.,

                                  Defendant.



        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel for Plaintiff,

OmniProphis Corp. d/b/a Screened Images, Inc., hereby certifies that there is no parent corporation

and/or publicly held corporation owning 10% or more of Plaintiff’s stock.


Dated: September 21, 2020
        Rochester, NY


                                                      GOLDBERG SEGALLA LLP

                                                      By: /s/ James M. Paulino II _____
                                                      James M. Paulino II, Esq.
                                                      Nicholas J. Pontzer, Esq.
                                                      2 State Street, Suite 1200
                                                      Rochester, New York 14616
                                                      Tel.: 585-295-8351
                                                      Fax: 585-295-8300
                                                      jpaulino@goldbergsegalla.com
                                                      npontzer@goldbergsegalla.com

                                                      and

                                                      KENNEY & SAMS, P.C.

                                                      Michael P. Sams, Esq.




27746329.v1
              Case 6:20-cv-06612-EAW Document 6 Filed 09/21/20 Page 2 of 2




                                               Lindsay M. Burke, Esq.
                                               Reservoir Nine
                                               144 Turnpike Road
                                               Southborough, Massachusetts 01772
                                               Tel. 508-490-8500
                                               Fax: 508-490-8501
                                               mpsams@kslegal.com
                                               lmburke@kslegal.com

                                               Attorneys for Plaintiff OmniProphis Corp.
                                               d/b/a Screened Images, Inc.


CC:     Via USPS and Email
        Dale A. Worrall, Esq.
        Harris Beach PLLC
        Attorneys for Defendant
        99 Garnsey Road
        Pittsford, NY 14534
        dworrall@HarrisBeach.com




27746329.v1
